Title: General Orders, 3 July 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Saturday July 3rd 79.
          Parole Cumberland—C. Signs Coventry Bengal.
        
        In order to prevent the inconveniencies and abuses which have prevailed both with respect to the number and management of guards appropriated to the stores of the Army, the General directs the following mode to be pursued in future.
        The brigade Quarter Masters are to choose a convenient place in the rear of each brigade as near the encampment as possible for the deposite of all the store Waggons of the brigade which are to be parked in the following order.
        
          
            1st—
            The Conductor’s Forge & Ammunition Waggons—
          
          
            2nd
            The Quarter Masters
            }
            Waggons
          
          
            3rd—
            The Commissary’s
            
          
          
            4th—
            The Waggon-Masters
            
          
          
            5th—
            The Forage-Masters—
            
          
        
        and all other Waggons & stores which require to be guarded.
        Each brigade is to furnish a Serjeant and twelve as a guard to this park under the denomination of Store-Guards which is to give four sentries, to be posted at the four corners of the park—This guard to be reliev’d daily.
        It being essential that in time of action the strength of the line should be as little diminished as possible it has been directed in the regulations that at the beating of the General for the march of the Army “all General and Staff Officers guards and those of the Commissaries are to return to their respective regiments”—The Commander in Chief enjoins the strictest observance of this regulation and as the reason is the same extends it to times of Alarm; in which cases the guards above mentioned are instantly to rejoin their several corps.
        A sufficient guard, according to circumstances, will be provided for the baggage and stores of the whole line.
      